Title: To Thomas Jefferson from William Scales, 5 May 1801
From: Scales, William
To: Jefferson, Thomas


               
                  Kind & honored Sir,
                  Lynn, May 5. 1801
               
               I think I can say without adulation, that I am much more pleased with your access to the helm of government over the united States, than I ever was with that of renowned Washington, or celebrated Adams. I am wholly unacquainted indeed with your person, but by certain circumstances & vestigies of your life, it appears to me, you are the most suitable person for the important trust, at this critical Season, than any other man in the country. Many declare you an Atheist; but be it so, I much rather a liberal Atheist should govern the people, than a bigoted Saint, who knows not God.—
               I think I have some evidence, that you are a man liberal and noble, and detest the hag of Superstition, the Shackels of Slavery, the partiality of tyranny, the pillories of priestcraft and the miseries of deception. I hope in your Person for some alleviations if not redresses of these grievances upon mankind.—
               I am persuaded, that every man is born free, and that therefore no man or number of men, can ride upon the backs of weak people or deluded multitudes, without a notorious violation of the most darling law of nature, and to deceive people and then ride upon them, is still worse. The country, as well as many nations, grone under both these calamities, by idle Saints, who, while they rake others as infidels and atheists, prove by their works, not only that they are infidels & atheists themselves in reality, but detestable deicivers and impostors for a nest and a mug, and rob the heavens of character, for the assistance of publick authority in their Sacrilige.—
               They who acknowledge a deity must own, that he is a most amiable and perfect being, and that they therefore must themselves be amiable and perfect, though not infinitely, but comparatively amiable and perfect: they must be as amiable and perfect in the measure of their existence as God is in the measure of his; and they who are so, need no human Supports for their religion, but their religion is the Support of itself and of them, too, by its excellency, purity, Salubrity and omnipotence, and by the same, would be to all men, if they received it.—
               Religion again is an object that lies between the possessor and God its origin; In that business therefore, no man is more accountable to the whole world, than the whole world is to him. No human government can call any man to an acount for his religion or religious Sentiments, without invading the throne and authority of the deity and trampling upon the golden diadems of conscience, no, nor can government dictate to a single person, what religion, or way of religious thinking he shall be of, or, of any at all, without taking too high a Stride against God, (theocracy when it is introduced and established in the world, must take care of all that business.) It is enough that worldly governments keep within their own province, and pursue the temporal advantages, prosperity and happiness of the people.—Improve this world well, and get the felicity of time, and the next world, if there is any, and the felicity of eternity will follow, inevitably—Among modern Saints, all men are infidels and atheists who think not exactly as they do, and run in the same vortex of pretended piety with them, and the various Sects are perpetually anathematizing oneanother for motes and beams, when motes and beams are all the principles of religion any of them have. Let wicked men therefore & Saints, have equal priviliges in this world, and let religion, whose origin is in the invisible world, receive its further Succor and Support from thence. How vastly absurd is it for them, whose professed master sought and needed no help from worldly governments, and solemnly verifies that they who believe on him, shall do the same works he did and greater, should apply to men who, perhaps, regard not their religion, for that superior protection and Support, which they will not allow to them who chose them to government! It is certain, that if a man’s religion be of God, God will support it, and bring him in due time, into victory and triumph over all the wicked world; but if a man be a deceiver he is so far from meriting protection, that he deserves detection and punishment from all. And is it not manifest, that all who pretend to preach the gospel of him, who is called the Savior of the world, are deceivers? Where is their love one to another, and all men? Where are their extraordinary works? Where are their fruits and the extraordinary, or ordinary effects of their ministry? Does not universal hatred prevail among them? Are they not always in Strifes, logomachies and debates? And are not the effects of their ministry, bondage and misery; buchery and bloodshed, Sickness, disease and death? Where then is their Salvation, whereof they so mightily boast? Salvation, if it means any thing in a divine Sense, is deliverance from Sin and the miseries thereof, and a restitution of the divine glory and immortality, & we are taught, by the book, that this is present, and future only in connection with the present. Is there the least appearance of such a Salvation to be seen among all the religious Sects, allowed and supported by human laws, in all the world? One would think, that if there was the least reality in the religious professions in the world, supported by human governments, there would be some appearance of it, and that they would enjoy some of the rich priviliges and advantages, so abundantly promised in the bible to them who trust in the Almighty. Since therefore this does not at all appear, these good people ought to be content with no more protection and countenance from government, or otherways, than other men have; and if their ministers cannot support their ministries, by the excellency of their doctrines, the purity of their example, the Salubrity of their administration, the independence of their authority on human aid, and the beneficence and glory of their aspirations, let them work as other men do. On such an impartial administration of government, honored Sir, depend your future prosperity and happiness, and the future prosperity and happiness of your people.—
               Your obedient and humble Servant,
               
                  
                     William Scales.
                  
               
               
                  N.B. I could wish these lines were in publick print, that calumny may be detected, and I obliged to answer for my own words; delivered to the first magistrate of general government, in behalf of the common interest of all mankind.
               
            